I concur but it should be kept in mind that while the basis of a suit for unlawful detainer is unlawful possession not all unlawful possessions may be the basis of suits for unlawful detainer. There may be unlawful possession not reachable by an action of unlawful detainer. I should also call attention to the fact that while the court dismissed the action stating that it had no jurisdiction, it is obvious that what it meant was that it was dismissed because it was apparent that there was no cause of acion. That was for *Page 238 
the reason that under Section 104-60-3 (2) it was necessary, in order to terminate this tenancy and make continued possession unlawful, to serve notice on the defendant to quit. Until proper notice to quit is served the tenant's continued possession is lawful and an action for unlawful detainer will not lie.
The appellant's contention that this failure to give notice to quit was cured by the entry of a general appearance in the unlawful detainer action is not only untenable but shows a confusion of legal concepts. Until the tenancy is terminated by proper notice to quit there is no unlawful detainer. The notice to quit is necessary to give rise to the cause of action. Where a landlord commences suit without first terminating the tenancy by giving proper notice to quit, the tenant can certainly appear and show that his tenancy is lawful. When it appears that the tenancy has not been terminated by proper notice, the court should dismiss the suit on the grounds that there is no cause of action. *Page 239